DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, claims 7-15 in the reply filed on 8/12/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in examining the four listed inventions simultaneously “as each of the claims, as currently recited, is generally directed to a debris removal system for an agricultural harvester” that “includes generally similar components that could be expeditiously searched without a serious burden”.  This is not found persuasive because each group require a different search that is not pertinent to the other inventions, as previously set forth in the restriction requirement filed 05/12/2022.  In addition, since the invention “debris removal system for an agricultural harvester” is broadly defined, and not specific to a sugarcane harvester, searching for any debris removal system with a chopper, an elevator, a fan assembly, and an extractor requires a broader search in the whole agricultural art, which is very extensive.  Therefore, since each invention requires a different search separate from the other inventions in a very extensive art, the search and examination for each invention would cause a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 6,500,062) in view of  Bielagus et al. (US 5,409,118).
Regarding claim 7, Harris et al. discloses a debris removal system (see FIGS.6-7) for an agricultural harvester, comprising: 
a chopper assembly (7) configured to chop harvested crops into billets, the chopper assembly discharging a stream of billets (8) toward an elevator (16) that conveys the billets away from the chopper assembly; 
an extractor (fan 28, suction duct 29) configured to remove debris from the billets, the extractor defining an extractor inlet (bottom end of duct 29) for receipt of debris and an extractor outlet (top end of duct 29) for directing the debris away from the harvester, the extractor including an extractor fan 28) rotatable about a first axis (see FIG.7; extends along length of duct 29); 
a chassis (see FIG.6) supporting the chopper assembly; and 
means for blowing a stream of air (air jets 41, 42, 43 through nozzle 25) through the stream of billets to separate the debris from the billets (nozzle 11), wherein the stream of air from the fan assembly is directed toward the extractor inlet to blow debris from the billets toward the extractor (as shown by arrow 30).
Harris et al. provides the nozzle (25) or means for blowing an air stream, but not how air stream is generated or where air stream comes from. 
Bielagus et al. shows a fan assembly (32) used for generating an air stream in a separator, the fan assembly including fan (32) rotatable (as indicated by arrow) about a second axis and a fan discharge outlet (near damper 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fan as taught by Bielagus et al. to provide the air stream out of the nozzle (25) of Harris et al. as an alternate and known means for providing air stream in a separator, and further with the circular shape of the nozzle (25) of Harris et al. suggesting a fan would rotate within the circular area, similar to the circular area of the fan (32) of Bielagus et al.
In view of the configuration of the fan (32) of Bielagus et al. in combination with the nozzle (25) of Harris et al., the first axis of the extractor fan (28 of Harris et al.) would then be generally perpendicular to the second axis (in view of fan 32 of Bielagus et al. incorporated in the nozzle 25 of Harris et al.).  

Regarding claim 8, the combination of Harris and Bielagus discloses the debris removal system of claim 7, wherein the elevator (16 of Harris) comprises an elevator inlet (shown as dashed lines in FIG.7 of Harris) for receipt of the stream of billets, and wherein the fan assembly (25) is positioned between the chopper assembly (7) and the elevator inlet (16)(see FIGS.6-7 of Harris).

Regarding claim 9, the combination further discloses the debris removal system of claim 8, wherein the extractor (28) is positioned adjacent to the elevator inlet (see FIG.7).  

Regarding claim 13, the combination further discloses the debris removal system of claim 7, wherein the extractor comprises an extractor fan (28; see FIG.6-7 of Harris and col.5, line 57).  

Regarding claim 14, the combination further discloses the debris removal system of claim 13, wherein the extractor fan (28) generates a suction force (as is known with fans, the fan creates a suction force on one side in order provide a blowing force of air out the other side of the fan) to remove debris separated by the stream of air from the fan assembly (as suggested by the flow of arrows in FIG.7 of Harris).

Regarding claim 15, the combination further discloses the debris removal system of claim 7, wherein the fan assembly comprises a fan and a fan discharge outlet (as shown in FIG.1 of Bielagus, fan 32), and wherein the fan is a centrifugal fan (as suggested by the configuration of fan 32 in FIG.1 of Bielagus).

Claims 10-12, and is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris. and Bielagus, as applied to claim 9 above, in view of Wendte et al. (US 6,272,819 B1), hereinafter Wendte.
Regarding Claim 10, the combination of Harris and Bielagus discloses the debris removal system of claim 9, and further discloses wherein the elevator conveys the billets to an elevator discharge opening (18) to discharge the billets from the harvester. The combination does not explicitly disclose wherein a secondary extractor is positioned adjacent the elevator discharge opening to remove remaining debris from the billets.
Wendte teaches wherein a secondary extractor is positioned adjacent the elevator discharge opening to remove remaining debris from the billets (Fig. 1 regarding secondary extractor 50, secondary extractor fan 52 adjacent discharge opening 98; Col. 5, 41-56 regarding pieces of debris...are expelled from vehicle 10 through secondary extractor 50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the combination to include a secondary extractor similar to that of Wendte for the purpose of further preventing trash from comingling with the final billet product stream.

Regarding Claim 11, the combination of Harris and Bielagus discloses the debris removal system of claim 8, wherein the fan assembly (25 of Harris) is positioned to blow the stream of air (41-43) between the chopper assembly (7) and the elevator (16)(see FIG.7 of Harris).  The combination does not explicitly disclose an elevator hopper for directing the billets to the elevator inlet.
Wendte further teaches an elevator hopper for directing the billets to the elevator inlet (Fig. 1 regarding unlabeled hopper is shown gathering billets from chopper 38 to gather at bottom of elevator 44; wherein hopper is between chopper 38 and elevator 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of combination with the teaching of the hopper of Wendte for the purpose of better gathering the billets into an even stream to be later processed.

Regarding Claim 12, the combination of Harris and Bielagus discloses the debris removal system of claim 7, wherein the elevator conveys the billets to an elevator discharge opening (18 of Harris) to discharge the billets from the harvester.  The combination does not explicitly disclose wherein the fan assembly is positioned adjacent the elevator discharge opening to blow the stream of air through the billets being discharged from the harvester.
Wendte teaches wherein a fan assembly (52) is positioned adjacent the elevator discharge opening (98) to blow the stream of air through the billets being discharged from the harvester (Fig. 1 regarding secondary extractor 50, secondary extractor fan 52 adjacent discharge opening 98; Col. 5, 41-56 regarding pieces of debris...are expelled from vehicle 10 through secondary extractor 50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of the combination with the teaching of the secondary extractor of Wendte for the purpose of further preventing trash from comingling with the final billet product stream.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671